                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                                                     9:146
                                    AUSTIN DIVISION                                      2019ALJG22       API



 DARLA GOULLA, MICHAEL GOULLA,                                                           WESTE
 ADAM ESQUIVEL, AND CHARLES
 HAGGARD
                  PLAINTIFFS,

 V.

 RANDY GOOL, GARY GOOL, EVAN GOOL,
 GEORGE MCALPINE, WELLS FARGO
                                                                 CAUSE NO. 1:1 9-CV-704-LY
 BANK NA, GREEN TREE, DITECH, US
 BANK, WALTER INVESTMENT, BRUCE
 JOHNSON, JAMIE SILER, ANGELA
 ZAVALA, RICHARD FRANKLiN, BRIA
 DIMARCO, MICHELLE JONES, ANGELA
 CAKE, KRISTY QUINTANILLA,
 ALEXANDRA SALADO, NATALIE PAUL,
 and DOES 1-10,
                    DEFENDANTS.


                          MEMORANDUM OPINION AND ORDER

       On July 12, 2019, Plaintiffs filed what they have styled as their Notice of Removal of Cause

No. 18-1381-C26, a case filed by Plaintiffs on October 23, 2018 in the 26th Judicial District Court

of Williamson County, Texas. Plaintiffs have moved to proceed in forma pauperis in this case.

See Dkt. No. 5.

       Addressing the substance of Plaintiffs' Motion is unnecessary, because this matter is not

properly before this Court. There is no procedural mechanism by which Plaintiffs can remove

their own state court case to federal court. Under 28 U.S.C.    §   1441, civil actions brought in state

courts over which the district courts have original jurisdiction may be removed by the defendant,

not by the plaintiff. This is true even where a plaintiff is "in the position" of a defendant regarding

a counterclaim asserted against them. See, e.g., Ford Motor Credit Co.      v.   Pearce, 297 F. Supp. 2d
891, 892-93 (N.D. Miss. 2003) (citing Shamrock       Oil   &   Gas. Corp.   v.   Sheets,   313 U.S. 100, 106

(1941)). Plaintiffs chose to submit themselves to the jurisdiction of the state court in the underlying

proceeding. Therefore, this case has been improperly removed. Accordingly,

       IT IS ORDERED that all pending motions are DIMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that this case is REMANDED to the 26th Judicial District

Court of Williamson County, Texas.

        SIGNED this                 day of August, 2019.




                                                    TED STA ES DISTRICT JUDGE
